OPINION — AG — ** WILDLIFE CONSERVATION — LICENSE BREEDERS ** YOU HAVE CONSTRUED 29 O.S. 507 [29-507], 29 O.S. 509 [29-509], 29 O.S. 515 [29-515] AS TO THE SALE OF QUAIL AND THE SERVING OF THE SAME IN RESTAURANTS, THAT IS, UNDER EXISTING STATUTES AND REGULATIONS OF THE STATE GAME AND FISH (WILDLIFE CONSERVATION) DEPARTMENT, QUAIL MAY 'NOT' BE SOLD FOR CONSUMPTION OR SERVED IN RESTAURANTS UNLESS THE SAME HAVE BEEN LAWFULLY ACQUIRED FROM A HOLDER OF A COMMERCIAL GAME PROPAGATION LICENSE(BREEDER LICENSE), AND ARE PROPERLY TAGGED. (CONSUMPTION, OWNERSHIP, POSSESSION, GAME, KILL, TRANSPORT) CITE: 29 O.S. 215 [29-215], 29 O.S. 507 [29-507], 29 O.S. 757 [29-757], 29 O.S. 758 [29-758] (J. H. JOHNSON)